The affidavit upon which the plaintiff and the court at Special Term relied for increasing the alimony was not before the official referee, nor was the witness who made the affidavit. The matter should be heard before an official referee with all the evidence presented to him. While the counsel fee allowed appears to be excessive, final determination as to counsel fee will await the further hearings. Order unanimously reversed, without costs, and the matter remanded to an official referee to hear and report to Special Term. Settle order on notice. Present — Peek, P. J., Dore, Cohn and Callahan, JJ.